DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species and subspecies:

Species 1: The compressor having a as shown in Fig 2.
Species 2: The compressor having a housing as shown in Fig 13 with suction guide pipe 250.
Figs 1, and 3-7 appear to be generic.

Sub-Species A: The compressor having a shaft communication passage as shown in Figs 8-9.
Sub-Species B: The compressor having a shaft communication passage as shown in Fig 10.
Sub-Species C: The compressor having a shaft communication passage as shown in Fig 11.
Sub-Species D: The compressor having a shaft communication passage as shown in Fig 12.
The species and sub-species are independent or distinct because the species have different housing configurations and sub-species have different shaft passage configurations as detailed above. In addition, these species and sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (Species 1 or Species 2) and a single disclosed sub-species (Sub-Species A or Sub-Species B, or Sub-Species C, or Sub-Species D), or a single grouping of patentably indistinct species and subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is unclear if any claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the examiner would be required to search and different subclasses and/or utilize a variety of different text searches to perform a complete search for each species and subspecies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single species (Species 1 or Species 2) and a single sub-species (Sub-Species A or Sub-Species B, or Sub-Species C, or Sub-Species D) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species or grouping of patentably indistinct species. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746